Citation Nr: 0631121	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  01-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an increased rating for vascular/tension 
headaches (headaches), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1949.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied, as not well grounded, 
service connection for lower back pain with radiculopathy 
(low back disability), and increased the evaluation of 
service-connected headaches to 10 percent, effective June 4, 
1998.

In a December 1999 rating decision, the RO increased the 
evaluation for headaches to 30 percent, effective June 4, 
1998.  However, because a higher rating is available for this 
condition, and as the veteran is presumed to seek the maximum 
available benefit for a disability, his appeal of the 30 
percent rating for his headaches remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2001, the veteran testified at a personal hearing at 
the RO.  

In June 2004, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  

In July 2004, the Board remanded the appeal for further 
development.





FINDINGS OF FACT

1.  The veteran's low back disability did not originate in 
service or within one year thereafter, and it is not related 
to any incident of service.

2.  The veteran's headache disability is manifested by daily 
headaches but not by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for an increased disability rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

As for the service connection claim, the unfavorable agency 
of original jurisdiction (AOJ) decision that is the basis of 
the appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of a March 2004 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection, and of his and VA's respective duties for 
obtaining evidence.  The letter also asked him to submit any 
other evidence he may have to substantiate his claim.  Thus, 
as a practical matter, the Board observes that the veteran 
has been asked to provide any evidence in his possession that 
pertains to the claim.

With respect to the increased rating claim, the veteran was 
not provided proper VCAA notice prior to the initial AOJ 
decision.  As noted above, the Court held that the veteran 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini , supra.

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of a September 2001 notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the veteran of the information and evidence 
necessary to substantiate a claim for an increased rating, 
and of his and VA's duties in obtaining evidence.  The letter 
also asked him to inform VA of any additional information or 
evidence, and to send the evidence as soon as possible.  
Thus, as a practical matter, the Board observes that the 
veteran has been asked to provide any evidence in his 
possession that pertains to the claim.

In addition, VA provided the veteran with a copy of the 
appealed December 1998 rating decision, February 1999, 
November 1999, and February 2001 statements of the case 
(SOCs), July 2004 Board remand, and January 2002, July 2002, 
and July 2006 supplemental statements of the case (SSOCs).  
These documents provided notice of the law and governing 
regulations and the reasons for the determinations made 
regarding his claims.  By way of these documents, he was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA and private medical records, VA 
examination reports, and statements made by and on behalf of 
the veteran in support of his claims.  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In the present appeal, the veteran was notified of the 
evidence required for the assignment of a disability rating 
and effective date in July 2006.  To date, the veteran has 
not responded with any additional evidence.  Furthermore, for 
the reasons described below, service connection for the 
claimed disability and the increased rating sought are being 
denied and neither a new disability rating nor effective date 
will be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2006); see 38 C.F.R. §§ 3.307, 3.309 (2006).  

If cardiovascular disease, hearing loss, or arthritis 
manifested to a degree of 10 percent or more within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The veteran contends, in essence, that he injured his low 
back when he fell off a stretcher during transport after 
suffering flashburn to the eyes while welding.  

After review, the Board finds that the veteran's low back 
disability did not have its onset during service.  The Board 
notes that the veteran's service medical records reflect 
flashburn to the eyes while welding in October 1946; however, 
they contain no mention of a concurrent injury to the back, 
to include any incident of falling off a stretcher.  In 
addition, subsequent service medical records are negative for 
any complaints, treatments, or diagnoses for a low back 
disorder; and his August 1949 separation examination report 
reflects no significant abnormalities of the spine.  Lastly, 
an August 1998 VA examination report reflects that he does 
not have any recollection of falling from the stretcher and 
that he only knows what witnesses have told him about the 
event.  In this regard, the Board finds that his assertion of 
injuring his back in service has diminished probative value.  
Further, the veteran has failed to provide any lay statements 
corroborating his assertions.  

In addition, the Board finds that the veteran's low back 
disability did not have its onset until many years after 
discharge.  There are no medical records dated within one 
year of separation from service; thus, the veteran cannot 
benefit from the provisions of 38 C.F.R. § 3.307.  The Board 
notes, however, that VA examination reports dated from May 
1951 through April 1988 reflect no complaints, findings, or 
diagnoses of a low back disorder.  The first such complaint 
is contained in a VA examination report for neurological 
disorders completed in August 1998, which is almost 49 years 
after discharge.  

Furthermore, the Board finds that the veteran's low back 
disability is not related to any incident of service.  In 
this regard, the Board notes an April 2005 VA spine 
examination report and subsequent addenda.  The examination 
report reflects the examiner's observation that the veteran's 
claims file documents left leg pain but does not provide any 
further information regarding a back injury.  In a September 
2005 addendum, the examiner opined that the veteran's low 
back disability is not related to service.  Then, in a 
December 2005 addendum, the examiner stated that there is no 
clinical documentation to establish causality of back pain to 
a service-connected injury.  Finally, in a February 2006 
addendum, the examiner opined that, after a complete review 
of the claims file, there is no documented back injury and no 
reported trauma to the back by the veteran, and therefore, 
the back symptoms are not related to service.  

The Board acknowledges that a March 2005 VA neurological 
disorders examination report contains an opinion linking the 
veteran's low back disability to service.  The Board points 
out, however, that the evidence of record fails to show that 
the veteran sustained a back injury in service.  Indeed, the 
examiner based the opinion on a history of falling off a 
stretcher in service provided by the veteran.  In this 
regard, the Board observes that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Thus, the Board finds the above 
opinion to be of no probative value.  

The Board also acknowledges the veteran's contention that his 
low back disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for low back disability.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2006).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's headaches have been evaluated as 30 percent 
disabling under Diagnostic Code 8100, 38 C.F.R. § 4.124a 
(2006).

Diagnostic Code 8100 provides for the following evaluations 
for a migraine: 

with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, 50 
percent; and 

with characteristic prostrating attacks occurring on an 
average once a month over the last several months, 30 
percent.

After review, the Board finds that the preponderance of the 
evidence is against a finding for a higher rating for the 
veteran's headaches.  In support of this finding, the Board 
notes the following evidence of record.

An August 1998 VA examination report reflects a history of 
headaches for about 50 years.  The veteran stated that he has 
on average one to two headaches per month with an intensity 
of 7/10.  He noted that tactile pressure improves them and 
that he does not like to take any medications, that he avoids 
any chemicals in his body.  

A November 1999 VA examination report reflects that the 
headaches are at times throbbing and at times a tightening 
dull pressure, and that they last for three to four hours to 
days, and sometimes occurring about three to four times per 
week.  The veteran stated that he had been taking various 
medications but stopped because they did not help.  

A September 2001 VA examination report reflects that the 
headaches are throbbing and that they occur several times per 
day.  The veteran stated that generally he has the head pain 
episodically and spells last less than 60 minutes, and 
ibuprofen helps.  

An August 2002 VA treatment note reflects that the headaches 
last a few seconds to a minute and is of a sharp pain of an 
intensity of 8/10, followed by a dull ache in the neck, 
usually occurring every day, about two to three times per 
day.

Another August 2002 VA treatment note reflects a history of 
chronic daily headaches that have not changed in either 
intensity or location in the past 50 years.  

An October 2002 VA treatment note reflects that the headaches 
have remained stable since 1945.

A February 2003 VA treatment note reflects that his headaches 
are slowly getting worse but that the veteran does not take 
any medication because of a belief that it will make them 
worse.  The veteran stated that the headaches come every day, 
two to three times per day, usually in the afternoon and as a 
dull ache.

A December 2004 VA treatment note reflects that the current 
level of pain control was acceptable to the veteran, that the 
previous pain evaluation was unchanged, and that further 
evaluation was unnecessary.

A March 2005 VA examination report reflects that the 
headaches are of a dull aching pressure like sensation of an 
intensity that varies from 7/10 to 9/10, and that they used 
to occur two to three times per week but now occur every day.  
The veteran added that the pain is like a dull aching and 
non-throbbing type of pain, a pressure like sensation, and 
that it is partially relieved by pain medications and 
nonsteroidal anti-inflammatory drugs.  

The above evidence fails to show that the veteran has very 
frequent completely prostrating and prolonged attacks.  
Although the evidence shows that at times he experienced 
prolonged attacks, none of the evidence shows that his 
headaches have manifested in completely prostrating attacks.  
In addition, the evidence shows that for the most part he has 
been able to endure the headaches without medication, which 
further indicates that the headaches have not been manifested 
by completely prostrating attacks.  Indeed, the December 2004 
VA treatment note reflects that the level of pain control was 
acceptable to the veteran, again indicating the less than 
severe nature of his headaches.  Thus, the record fails to 
show that the veteran has very frequent completely 
prostrating and prolonged attacks.  

The above evidence also fails to show that the veteran's 
headaches are productive of severe economic inadaptability.  
In this regard, none of the evidence shows that his headaches 
severely impacted his employment.  Of note, the Board points 
to an August 1998 VA eye examination report, which reflects 
that the veteran not only worked until retirement in 1996 but 
also always worked well, advancing in rank to supervisor in 
his position of chief.  Thus, the record fails to show that 
his disability was ever productive of severe economic 
inadaptability, which is required for the higher 50 percent 
evaluation.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's headaches.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  



ORDER

Service connection for low back disability is denied.

An increased disability rating for headaches is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


